exhibit103formof2018d_image1.jpg [exhibit103formof2018d_image1.jpg]






NCR Corporation
2018 Director Restricted Stock Unit Grant Statement




Name of Grantee
Grant Date
No. of Restricted Stock Units
 


April 25, 2018


 



You have been awarded the above number of NCR Corporation (“NCR”) Time-Based
Restricted Stock Units (the “Stock Units”) under the NCR Corporation 2017 Stock
Incentive Plan (the “Plan”), subject to the terms and conditions of this 2018
Director Restricted Stock Unit Grant Statement (this “Statement”), the Plan and
the NCR Director Compensation Program (the "Program").


1.
The Stock Units will vest during the one (1) year period beginning on the date
upon which you were granted the Stock Units (the “Grant Date”), in four (4)
equal quarterly installments commencing three (3) months after the Grant Date,
provided that you continuously serve as a Director of NCR through each quarterly
vesting date. Notwithstanding the foregoing, if the Grant Date of your Stock
Units is the date of an Annual Meeting of Stockholders, then, the fourth
quarterly vesting will occur only if you continue to serve as a Director through
the earlier of (a) the next Annual Meeting of Stockholders following the Grant
Date, or (b) the first (1st) anniversary of the Grant Date.

2.
The Stock Units will become fully vested in the event of your death should that
occur while you are serving as a Director of NCR at any time prior to the one
(1) year anniversary of the Grant Date.

3.
The vesting schedule will accelerate and the Stock Units will become fully
vested if (1) a Change in Control (as defined in Section 10(b) of the Plan)
occurs, and (2) you cease to serve as a Director of NCR within twenty-four (24)
months of the effective date of the Change in Control for any reason other than
your willful illegal conduct or your gross misconduct, as determined by the
affirmative vote of a majority of the entire membership of the Board of
Directors of NCR. In the event that Stock Units become vested due to your
cessation of service as a Director of NCR pursuant to this Section 3, to the
extent required to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), such Stock Units shall be paid upon your
"separation from service" within the meaning of Section 409A of the Code;
provided, however, that if you are a "specified employee" as determined under
NCR's policy for determining specified employees on the date of separation from
service, such Stock Units shall be paid, to the extent required to comply with
Section 409A of the Code, on the first business



1



--------------------------------------------------------------------------------

exhibit103formof2018d_image1.jpg [exhibit103formof2018d_image1.jpg]


day after the date that is six months following your "separation from service"
within the meaning of Section 409A of the Code.
4.
Except as otherwise provided pursuant to (1) a deferral election in effect under
Article IV of the Program or (2) Section 3 of this Statement, when vested the
Stock Units will be paid to you in shares of NCR common stock, such that one
Stock Unit equals one share of NCR common stock.

5.
Any cash dividends declared before the vesting dates on the shares underlying
the Stock Units will not be paid currently, but will be converted to additional
Stock Units, based on the fair market value of NCR common stock on the date the
dividend is declared. Any Stock Units resulting from such conversion will be
considered Stock Units for purposes of this Statement and will be subject to all
of the terms, conditions and restrictions set forth herein.

6.
You may designate one or more beneficiaries to receive all or part of any shares
underlying the Stock Units to be distributed in case of your death, and you may
change or revoke such designation at any time. In the event of your death, any
shares underlying the Stock Units distributable hereunder that are subject to
such a designation will be distributed to such beneficiary or beneficiaries in
accordance with this Statement. Any other shares underlying the Stock Units not
designated by you will be distributable to your estate. If there shall be any
question as to the legal right of any beneficiary to receive a distribution
hereunder, the shares underlying the Stock Units in question may be transferred
to your estate, in which event NCR will have no further liability to anyone with
respect to such shares.

7.
The terms of this award of Stock Units as evidenced by this Statement may be
amended by the NCR Board of Directors or the Compensation and Human Resource
Committee of the NCR Board of Directors, provided that no such amendment shall
impair your rights hereunder without your consent.

8.
In the event of a conflict between the terms and conditions of this Statement
and the terms and conditions of the Plan, the terms and conditions of the Plan
shall prevail.

 
[END OF AGREEMENT]




2

